Citation Nr: 1021312	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO. 08-22 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran had active service from July 1943 through January 
1946. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Competent medical and lay evidence do not show that the 
Veteran's tinnitus initially manifested in service or is 
otherwise related to any event of service.


CONCLUSION OF LAW

Tinnitus was not incurred in the Veteran's active service. 38 
U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for 
tinnitus. To establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in- service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. 
See Pond v. West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. § 
1131; 
38 C.F.R. § 3.303(a). 

The Veteran contends that he currently has tinnitus and that 
it is due to his exposure to cannon and gun fire in service, 
as well as due to severe pressure changes during his duties 
as a rescue diver in service. See hearing testimony at pages 
3 and 4. He submitted a copy of his Honorable Discharge 
Certificate showing that he was assigned to the 15th Army Air 
Forces Emergency Rescue Boat Squadron. The Veteran's DD Form 
214 shows his Military Occupational Specialty (MOS) as a 
Seaman. As such, the Board finds that this evidence does 
corroborate his testimony that he participated in rescue 
dives during his active service.

Unfortunately, the Veteran's service treatment records are 
not available for review in association with this decision. 
VA was notified that the Veteran's service records are fire- 
related. See June 2007 PIES response from the National 
Personnel Records Center. Additional efforts to obtain 
existing or alternative records yielded only one handwritten 
note and one computer notation from hospital admission cards 
showing treatment in April 1944 for a sore throat, and a 
March 1945 hospital admission for gastritis. Because the 
Veteran's service treatment records were apparently destroyed 
in the 1973 National Personnel Record Center fire in St. 
Louis, Missouri, VA has a heightened duty to consider the 
applicability of the benefit of the doubt, to assist the 
Veteran in developing the claim, and to evaluate and discuss 
the evidence favorable to the Veteran. See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

The Veteran's claims folder has been reviewed in its entirety 
and relevant evidence includes minimal VA outpatient 
treatment notes, two VA examination reports, one private 
examination report, and the Veteran's testimony. This 
evidence does establish that the Veteran does have tinnitus. 
The question is whether his tinnitus is shown by the record 
to be caused by any event of service, including rescue 
diving.

The VA outpatient audiology consultation shows that the 
Veteran presented in February 2007 with "occasional tinnitus 
[that] he has gradually obtained." The May 2007 follow up 
note makes no mention of tinnitus, and there are no 
additional outpatient records. After this initial treatment, 
the Veteran filed his service connection claim. See May 2007 
VA form 21-526.

In March 2008, the Veteran was afforded a VA examination. At 
that time, he reported bilateral tinnitus, occurring daily, 
lasting one to two hours. He reported that he had tinnitus 
for "about 10 years."  This places the initial 
manifestation of tinnitus in approximately 1998. The March 
2008 examiner provided no opinion as to the etiology of the 
Veteran's tinnitus, but did note the Veteran's history of in-
service exposure to cannon fire, depth chargers, and diving 
to rescue downed pilots, as well as post-service noise 
exposure related to his career in construction and his 
pastime of hunting.

In July 2008, the Veteran sought evaluation from a private 
audiologist. She noted that no tinnitus was reported at the 
time of this examination, and that there was no occupational 
or recreational noise exposure since 1947.

In April 2009, the Veteran was afforded a second VA 
examination. At this time, he reported constant, moderately 
severe bilateral tinnitus, which onset "about 30 years or so 
ago." This places the initial manifestation of tinnitus in 
approximately 1979. The Board notes that at his May 2010 
hearing, the Veteran stated that his tinnitus started at the 
time of discharge and that he saw a doctor in the 1950's. See 
hearing transcript at pages 7-8. Thus, a review of the record 
shows that the Veteran's claims as to when his tinnitus 
started have varied greatly over the course of this appeal, 
from immediately following service, to 1979, to 1998. He has 
been very inconsistent as to his statements related to 
establishing this fact.

The only opinion in this case as to the etiology of the 
Veteran's tinnitus is found in the April 2009 VA examination 
report. The VA examiner clearly stated that the Veteran's 
tinnitus is not caused by or a result of noise exposure. The 
rationale surrounding that opinion included the Veteran's 
inconsistencies in tinnitus description and reported onset, 
as well as noting that the tinnitus was largely noted as 
manifesting many years after service. The examiner explained 
that "[r]esearch studies have shown that hazardous noise 
exposure has an immediate effect on hearing. It does not have 
a delayed onset nor is it progressive or cumulative." For 
these reasons, the examiner found that the Veteran's tinnitus 
"is not caused by or a result of military noise exposure. 
The audiologist further stated that the tinnitus is possibly 
contributed to by aging, non-organic hearing loss, 
occupational and recreational noise exposure, caffeine, and 
high blood pressure, but that further commentary would be 
speculative.

Because the Veteran's lay testimony is the only evidence the 
Board has to consider as to the initial onset of his 
tinnitus, and because this testimony is wholly inconsistent, 
it is unclear as to when the tinnitus initially manifested. 
The only additional evidence discussing the etiology of the 
disability is the April 2009 VA examination report, which is 
clearly negative as to a claim for service connection. There 
is essentially no positive evidence in the record to support 
the notion that the Veteran's currently diagnosed tinnitus 
was incurred during his active service. Because the evidence 
is lacking in an element of 38 C.F.R. § 3.303(a), and because 
tinnitus was not demonstrated in the medical records until 
many years after service, service connection is not 
warranted. Given the foregoing, the benefit of the doubt rule 
is inapplicable. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claim. Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran of the information and evidence not of record that is 
necessary to substantiate his claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence he is expected to provide. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). The U.S. Court 
of Appeals for Veterans Claims has held that this notice 
should be provided to the Veteran before the initial RO 
decision on his claim. Pelegrini v. Principi, 18 Vet. App. 
112 (2004). However, if notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC). Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).

The notice requirements apply to all five elements of a 
service connection claim: 
(1) Veteran status; (2) existence of disability; (3) 
connection between service and the disability; (4) degree of 
disability; and (5) effective date of benefits where a claim 
is granted. Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

VA sent the Veteran a letter in June 2007 that informed him 
of what was necessary to establish his claim, what evidence 
he was expected to provide, and what VA would obtain on his 
behalf. This letter satisfied the requirements of 
38 C.F.R. § 3.159(b)(1), as well as Dingess, as to potential 
downstream issues such as disability rating and effective 
date.

VA also has a duty to assist the Veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's 
statements, and his available post-service outpatient 
treatment records have been associated with the claims 
folder. He was also afforded a VA examination in March 2008 
and in April 2009, and the reports are of record. The 
Veteran's service treatment records are fire related and the 
attempts to obtain alternative information yielded only one 
hospital record noting a stomach illness. Thus, relevant 
service treatment records are unavailable. 
See September 2007 Formal Findings.

The Veteran requested RO and Board hearings. He later 
clarified that his wish was for a Board Videoconference 
hearing. The May 2010 transcript is of record. The Board 
allowed the Veteran thirty days following the hearing to 
collect and submit additional evidence, but no such evidence 
was received at the time of the writing of this decision.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. VA has done 
everything reasonably possible to assist the Veteran. A 
remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duty to assist the 
Veteran and further development is not warranted.

ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran is seeking to establish service connection for 
bilateral hearing. For service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in- service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. 
See Pond v. West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. § 
1131;
 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.385, medical evidence of hearing loss 
requires a showing that the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

In this case, the Veteran has submitted evidence showing that 
his auditory threshold in each of the relevant frequencies is 
40 decibels or greater. See July 2008 private audiolgy 
report. Thus, the Veteran has established that he has a 
current diagnosis of bilateral hearing loss. He contends that 
it is due to his exposure to cannon and gun fire in service, 
as well as due to severe pressure changes during his duties 
as a rescue diver in service. See hearing testimony at pages 
3 and 4. As discussed in the decision, above, the Veteran 
submitted a copy of his Honorable Discharge Certificate 
showing that he was assigned to the 15th Army Air Forces 
Emergency Rescue Boat Squadron. The Veteran's DD Form 214 
shows his Military Occupational Specialty (MOS) as a Seaman. 
As such, the Board finds that this evidence does corroborate 
his testimony that he participated in rescue dives during his 
active service. And, there is no reason to question his 
testimony that he was exposed to gun and canon fire in 
service. The question is whether his hearing loss is related 
to these events in service.

The July 2008 private examiner opined that the Veteran's 
"sensorineural hearing loss is more likely than not a result 
of noise exposure while in service." That statement, 
however, is the entirety of the opinion. There is no basis 
provided for this conclusory statement. Thus, this opinion is 
inadequate for rating purposes. While the Veteran was 
afforded two VA audiological examination, neither examiner 
felt they were able to obtain reliable test results and 
neither, therefore, provided any nexus opinion. See March 
2008 and April 2009 VA examination reports. The Board finds 
that additional examination in this case is unnecessary, as 
the July 2008 private examiner's testing is found adequate 
for establishing the existence of the Veteran's bilateral 
hearing loss disability. However, the Board is remanding this 
matter in order to obtain an addendum opinion from a 
qualified VA audiological examine as to the likelihood that 
the Veteran's currently diagnosed hearing loss disability is 
as likely as not due to either pressure changes during in-
service diving or due to canon and gun fire during service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1. Obtain an addendum to the VA opinions 
of record related to the Veteran's 
bilateral hearing loss. The claims folder 
should be provided to the examiner for 
review, and the examiner should take note 
of the July 2008 private audiologist's 
report, which the Board has accepted as 
sufficient to establish the Veteran's 
current bilateral hearing loss disability. 

The examiner should submit an addendum 
report providing an opinion regarding the 
etiology of the Veteran's bilateral 
hearing loss by addressing the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
bilateral hearing loss was caused by 
disease or injury during service, 
including but not limited to frequent 
pressure changes during rescue diving, or 
cannon and gun fire?

2. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


